273 F.2d 431
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.UNIFIED INDUSTRIES, INC., and Its President John Miller, Respondents.
No. 13823.
United States Court of Appeals Sixth Circuit.
January 6, 1960.

Alfred Brummel, N.L.R.B., Washington, D. C., Jerome D. Fenton, Thomas J. McDermott, Marcel Mallet-Prevost, Frederick U. Reel, Washington, D. C., on brief, for petitioner.
David Colman, Detroit, Mich., for respondent.
Before MARTIN and WEICK, Circuit Judges, and HENRY L. BROOKS, District Judge.
PER CURIAM.


1
The National Labor Relations Board has petitioned this Court for enforcement of its order against the respondents.


2
The hearing of the complaint filed before the Board was conducted by a Trial Examiner who adopted an intermediate report containing findings of fact and conclusions of law. Exceptions to the report filed by respondents were heard by a three member panel of the Board.


3
The Board affirmed the rulings of the Trial Examiner and substantially adopted his findings of fact and conclusions of law, with one exception not material here. The findings of fact of the Trial Examiner and the Board were to the effect that President Miller of the respondent company and its foreman, McDonald, had interrogated employees at their homes and had threatened them with respect to union activity; that the respondents had deprived the employee Schmuck of overtime and later discharged him because of his union activity. The conclusions of law were that this conduct was in violation of Sections 8 (a) (1) and 8(a) (3) of the National Labor Relations Act as amended. 61 Stat. 136, 29 U.S.C.A. § 151 et seq.


4
The Board entered an order requiring the respondents to cease and desist from violating Sections 8(a) (1) and (3) of the Act and to reinstate Schmuck with back pay.


5
Respondents have challenged the sufficiency of the evidence to support the order of the Board.


6
Upon review of the record, it appears to us that there was substantial evidence to support the findings of fact of the Board. This being true, we have no right to disturb them. The conclusions of law of the Board were correct.


7
A decree will, therefore, be entered enforcing the order of the Board.